             Case 1:20-cv-02896-DLF Document 5 Filed 12/07/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 LEGAL EAGLE, LLC,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )
                                                   )        Civil Action No. 20-2896 (DLF)
 COUNCIL OF THE INSPECTORS                         )
 GENERAL ON INTEGRITY AND                          )
 EFFICIENCY, et al.,                               )
                                                   )
                 Defendant.                        )
                                                   )

                                   JOINT STATUS REPORT

       Defendants Council of the Inspectors General on Integrity and Efficiency (“CIGIE”),

Central Intelligence Agency (“CIA”), Department of Defense (“DOD”), Department of Education

(“Education”), Department of Health and Human Services (“HHS”), Department of Homeland

Security (“DHS”), Department of the Interior (“Interior”), Department of Justice (“DOJ”),

Department of State (“State”), Department of Transportation (“Transportation”), Office of the

Director of National Intelligence (“ODNI”), and United States Agency for International

Development (“USAID”), and Plaintiff Legal Eagle (“Plaintiff” and, together with Defendants,

“Parties”), by and through undersigned counsel, respectfully submit this Joint Status Report

pursuant to the Court’s November 19, 2020 Minute Order.

       1.       On October 10, 2020, Plaintiff filed its complaint under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552 (“Complaint” or “Compl.”). ECF No. 1.

       2.       Plaintiff’s Complaint relates to the following FOIA requests:

                    a. One FOIA request to CIGIE seeking records documenting allegations of

                        misconduct against Inspectors General;
             Case 1:20-cv-02896-DLF Document 5 Filed 12/07/20 Page 2 of 4




                     b. One FOIA request to all other Defendants seeking records documenting

                        correspondence with Congress about allegations of misconduct against their

                        Inspector General office;

                     c. One FOIA request to State regarding emails sent and received by State

                        Acting Inspector General Stephen Akard; and

                     d. One FOIA request to CIA for two specific Office of the Inspector General

                        manuals. Compl. ¶¶ 45-47.

        3.      On November 18, 2020, Defendant filed its Answer. ECF No. 4.

        4.      On May 15, 2020, this Court issued a Minute Order ordering the Parties to meet

and confer and file a Joint Status Report on or before December 7, 2020, proposing a schedule for

proceeding in this matter. The Court ordered further that the schedule should address, among other

things, the status of Plaintiff's FOIA request, the anticipated number of documents responsive to

Plaintiff's FOIA request, and the anticipated date(s) for release of the documents requested by

Plaintiff.

        5.      The Parties report as follows:

                a.      Defendant CIGIE reports that negotiations on the scope of the FOIA request

are needed before CIGIE can completed its search. The Parties endeavor to meet within 30 days

to find more specific parameters for CIGIE’s search.

                b.      Defendant CIA reports that searches are underway, and that the page count

is unknown at this time.

                c.      Defendant DOD OIG reports that the searches are completed and have

identified 321 pages of potentially responsive materials. Initial review and processing is ongoing

and the identified page count could decrease as potentially non-responsive pages are further




                                                    2
              Case 1:20-cv-02896-DLF Document 5 Filed 12/07/20 Page 3 of 4




identified.    DOD OIG expects to make its first production on February 1, 2021.

                  d.    Defendant Education reports that it sent Plaintiff its final response on

September 10, 2020, informing Plaintiff that Defendant Education has no records responsive to

the request.

                  e.    Defendant HHS reports that its search is ongoing and thus far has returned

97 pages of potentially responsive materials. HHS expects to complete its search by December

11, 2020 and to make its first interim response by December 21, 2020.

                  f.    Defendant DHS reports searches are underway, records are actively being

processed, and the page count is unknown at this time.

                  g.    Defendant Interior reports that it sent Plaintiff its final response on October

27, 2020, informing Plaintiff that Defendant Interior has no records responsive to its request.

                  h.    Defendant DOJ reports that negotiations on the scope of the FOIA request

are needed before DOJ can completed its search. The Parties endeavor to meet within 30 days to

find more specific parameters for DOJ’s search.

                  i.    Defendant State reports searches are complete, and it will begin reviewing

the potentially responsive records in short order. A production date has not been identified.

                  j.    Defendant Transportation reports that it sent Plaintiff its final response on

November 10, 2020, informing Plaintiff that Defendant Transportation has no records responsive

to its request.

                  k.    Defendant ODNI tasked two relevant components to search for responsive

records. One component has completed its search and indicated it has no responsive records. The

other is still in the process of completing its search, and the total page count is unknown at this

time.




                                                  3
            Case 1:20-cv-02896-DLF Document 5 Filed 12/07/20 Page 4 of 4




               l.      Defendant USAID reports that its searches are ongoing. To date USAID

has completed the searches of the Office of the Executive Secretariat and the Office of Legislative

and Public Affairs, neither of which has records responsive to Plaintiff’s request. Searches of other

offices are ongoing.

       6.      The Parties respectfully request that they be allowed to file a Joint Status Report in

sixty (60) days to further apprise the Court of their progress in this matter.


Date: December 7, 2020                         Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney
                                               District of Columbia

                                               DANIEL F. VAN HORN,
                                               D.C. BAR # 924092
                                               Chief, Civil Division

                                       By:     /s/Kristin D. Brudy-Everett
                                               KRISTIN D. BRUDY-EVERETT
                                               Assistant United States Attorney
                                               Judiciary Center Building
                                               555 4th St., N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2536
                                               Kristin.Brudy-Everett@usdoj.gov

                                               Counsel for Defendant


                                               /s/ Kelly Brian McClanahan
                                               KELLY BRIAN MCCLANAHAN
                                               D.C. Bar # 984704
                                               National Security Counselors
                                               4702 Levada Terrace
                                               Rockville, MD 20853
                                               (301) 728-5908
                                               kel@nationalsecuritylaw.org

                                               Counsel for Plaintiff




                                                  4
